Citation Nr: 0944651	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  05-38 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease, L5-S1, with bilateral neural foraminal narrowing, 
with fracture at T-12, initially claimed as a back condition.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to August 
1974. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.

On the Veteran's substantive appeal Form 9, the Veteran 
requested a hearing at the local VA office before a member of 
the Board.  Such hearing was scheduled, but the Veteran did 
not report.  The Veteran submitted a letter motioning to 
reschedule his hearing.  The Veterans Law Judge scheduled to 
hear the Veteran's testimony denied the motion in a November 
2009 letter to the Veteran as there was no showing of good 
cause.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
Veteran's back condition is not related to any incident of 
service.

2.  The Veteran's service-connected disabilities are not 
shown to be of such a nature or severity to prevent him from 
obtaining or retaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.15, 4.16, 4.18 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
 However, the VCAA notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121. 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in a June 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  An 
April 2007 letter advised the Veteran of  what information 
and evidence is needed to substantiate a claim for TDIU, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  The April 2007 letter also advised the 
Veteran of the evidence needed to establish a disability 
rating and effective date.  The claim was last readjudicated 
in February 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records and post service 
treatment records; examination reports; and hearing 
testimony.  The Board notes that testimony was gathered 
concerning the Veteran's notice of disagreement on the issue 
of his incarceration and ensuing changes in his VA payments.  
Additionally, in a May 2007 correspondence, the Veteran 
indicated that he had no other relevant information or 
evidence to submit to substantiate his claim.  

The Board additionally notes that the RO requested records 
from the Social Security Administration with two responses 
dated August 2007 and October 2008 that no records were 
available.  The Veteran was notified of this in an October 
2008 letter. 
 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case concerning the Veteran's claim for service 
connection for a back condition as there is no credible 
evidence of record to suggest that the Veteran's back 
condition onset in or was aggravated by his tour of military 
duty.  Concerning the Veteran's claim for TDIU, the Board 
notes that the Veteran has been afforded recent examinations 
in relation to his service-connected conditions.  
 
As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between the Veteran and VA in 
obtaining such evidence. There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  As such, 
there is no indication that there is any prejudice to the 
Veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
Veteran.  See Pelegrini, 18 Vet. App. at 121.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service Connection

The Veteran contended in a September 2005 statement that he 
had degenerative disc disease, L5-S1 with bilateral neural 
foraminal narrowing at L5-S1 with a fracture of T-12 since 
the early part of 1974.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on the behalf of the Veteran be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Turning to the evidence of record, the Veteran's service 
treatment records are silent for back treatment.  Both the 
Veteran's induction record dated June 1973 and his separation 
record dated August 1974 indicate that the Veteran claimed no 
back problems and none was found on examination.  

A January 2004 private treatment note from the Piedmont Pain 
Clinic indicates that the Veteran was a victim of a 
premeditated attempted murder on September 11, 2003; the 
Veteran was shot in the abdomen.  The physician indicated 
that the Veteran had a CT scan on September 25, 2003 which 
showed a facture of the T12 transverse process.  The 
physician indicated that the Veteran complained of back and 
abdominal pain and could not work as his pain was 
debilitating.  A March 2004 Piedmont Pain Clinic note 
indicates that the Veteran would try to obtain a lumbar MRI 
to rule out lumbar pathology for his back pain.  The Veteran 
"stated that his pain did not start until the gunshot 
wound."

VA records reveal that the Veteran was given a mental status 
examination during February 2004.  The Veteran was given an 
Axis I diagnosis of malingering to avoid his pending court 
date as well as cocaine and alcohol dependence.  There was 
also an Axis II diagnosis of antisocial personality disorder 
and an Axis III diagnosis of gun shot wound to the abdomen 
during September 2003.  The examiner indicated that the 
Veteran presented multiple statements contradicting his past 
record.  The examiner indicated that the Veteran requested 
Percocet for constant back pain and was on a narcotics 
contract, which he had broken, at the Martinsville VAMC.  The 
Veteran indicated during admission for this mental health 
hospitalization that he was having abdominal pain and pain 
down his back caused by being shot in the stomach during 
September.

An April 2004 treatment note indicates that the Veteran had 
back pains after his gunshot wound with an MRI pending on May 
2004.

A May 2004 lumbar spine series indicates the impression was 
mild degenerative disc disease with no acute fractures or 
subluxations.  

The Board notes that the Veteran's claim dated May 2004 
indicates that his back problems, as well as leg and stomach 
problems and depression, began on September 11, 2003.  The 
Board note that this is the date that the Veteran was shot as 
indicated in a February 10, 2004 VA treatment note.  However, 
the Veteran claimed on the same form that his feet problems 
began during July 1973 and hand problems began in 1981.

An MRI during June 2004 indicates that the Veteran had 
degenerative disc at level L5-S1 with bilateral neural 
foraminal narrowing at level L5-S1, resulting from a diffuse 
disc bulge and bony proliferative changes.  

A June 2004 emergency room note indicates that the Veteran 
had a two week history of lower back pain after loading 
furniture with friends.  The Veteran complained of low back 
pain radiating down both legs.  

The Veteran has submitted a lay statement during January 
2006.  The writer, L.M, indicates that she had known the 
Veteran since 1973 and that the Veteran had returned from the 
Army with complaints of constant back pain.  There is no 
indication of the capacity in which L.M. knows the Veteran.

VA records from July 2005 to May 2006 indicate complaints 
concerning and treatment for the Veteran's back pain.  
However, there is no indication of a relationship between the 
Veteran's current back problems and active service.

A June 2006 mental health treatment note indicates that the 
Veteran had pain since being shot during September 2003.  The 
examiner indicates that the pain changed sites and that all 
work-ups had been negative with medications having no effect.  
The examiner indicated the Veteran had an Axis I diagnosis of 
somatoform disorder.

The Board finds that the Veteran's statements concerning a 
back problem sustained in service which became chronic as 
well as the lay statement from L.M. are not credible and have 
no probative value.  It is well documented that the Veteran 
has consistently maintained that his back problems began with 
a gun shot wound during September 2003.  The Board 
additionally notes that this was the information was 
indicated in his original claim for benefits.  However, 
statements submitted to the RO after the Veteran's initial 
claim and receipt of VCAA notice indicate that he had back 
problems in service which continue to the present time.  His 
inconsistent statements when receiving treatment versus when 
attempting to obtain VA benefits, coupled with the lack of 
any complaints or findings of a back disorder in service or 
in the approximately thirty years since service, render his 
contentions as to the in-service onset of his back condition 
not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336-37 (2006) (the lack of contemporaneous medical records 
may be a fact that the Board can consider and weigh against a 
veteran's lay evidence).   Thus, the Board finds the 
contention of experiencing back pain since service is not 
credible, which accordingly dispels any credibility which 
might have been afforded the statement from L.M.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 
2006) (the lack of contemporaneous medical records may be a 
fact that the Board can consider and weigh against a 
veteran's lay evidence); see also Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence). 
 
Moreover, the Veteran and L.M., as lay people, are not 
competent to diagnose low back disorders or to determine the 
etiology of such.  Indeed, medical professionals review 
objective testing and conduct examinations in order to render 
proper diagnoses of such conditions.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis).  The Board additionally notes in 
this regard that there is no evidence of a back condition 
prior to the Veteran's September 11, 2003 gunshot wound.  
Thus, the Veteran's and L.M.'s contention that his current 
back condition is related to service is not competent medical 
evidence.  Id.; see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Clyburn v. West, 12 Vet. App. 296, 301-302 (1999) 
(medical evidence is required to demonstrate a relationship 
between a present disability and the continuity of 
symptomatology demonstrated if the condition is not one where 
a lay person's observations would be competent). 
 
In summary, in the absence of competent and credible evidence 
of a back condition in service or for thirty years 
thereafter, or a probative medical opinion linking his 
current back disability to service, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a lower back condition. 

TDIU 

In a statement dated October 2007, the Veteran indicates that 
he was disabled due to his feet and legs.  The Board notes 
that the Veteran is not service-connected for any condition 
of his legs.

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled. 

Total disability ratings for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For the purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).  The existence or degree of nonservice-
connected disabilities will be disregarded if the above- 
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantially gainful employment. 38 
C.F.R. § 4.16(a) (2009). 
 
If the veteran is unemployable due to service-connected 
disability, and the percentage requirements of 38 C.F.R. § 
4.16(a) are not met, the case should be submitted to the 
Director of the Compensation and Pension Service for 
consideration of an extra-schedular rating. 38 C.F.R. § 
4.16(b) (2009). 
 
The Veteran's service-connected disabilities are bilateral 
pes planus which is rated as 10 percent disabling and hearing 
loss which is rated as non-compensable.  His disability does 
not, therefore, meet the percentage requirements of 38 C.F.R. 
§ 4.16(a).  Because the percentage requirements are not met, 
the assignment of TDIU is dependent on consideration of the 
factors applicable to an extra-schedular rating. Those 
criteria consist of marked interference with employment due 
to the service-connected disability or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2009).  The evidence does not indicate that the Veteran has 
been hospitalized for his feet or his hearing loss during the 
relevant time period. 
 
The Board notes that the Veteran was found to be permanently 
and totally disabled for VA nonservice-connected pension 
purposes due to his psychiatric disability, bilateral knee 
instability, degenerative disc disease of the lumbar spine 
with fracture of the thoracic spine at T12 and laparotomy 
scar.  The Board additionally notes that the Veteran was 
considered to be disabled without acknowledgement of his 
currently service-connected conditions. 

The Veteran was afforded a VA audio examination during 
September 2007.  The Veteran's word recognition scores were 
at 94 percent for the right ear and 92 percent for the left 
ear.  The Board additionally notes that a VA audiological 
assessment during November 2007 indicates that the Veteran 
was able to follow conversation and give appropriate answers 
without amplification.   

The Veteran was afforded a VA foot examination during 
February 2008.  The Veteran indicated that functional 
limitations included the inability to stand for more than a 
few minutes or to walk for more than a few yards.  The 
examiner indicated that the Veteran had a normal gait with 
strong, stable and coordinated stride.  The Veteran told the 
examiner that he was not able to work due to his back 
condition.   
 
In summary, the percentage requirements of 38 C.F.R. § 
4.16(a) are not met, so that entitlement to TDIU is dependent 
on consideration of the factors applicable to an extra-
schedular rating pursuant to 38 C.F.R. § 4.16(b).  For 
consideration of TDIU on an extra-schedular basis, it is 
necessary that the record reflect some factor which places 
the veteran in a position different from other veterans with 
the same disability rating, other than age and nonservice-
connected disabilities.  In this case there has been no 
showing that the application of the regular schedular 
criteria is impractical, in that the evidence does not show 
that the veteran is incapable of substantially gainful 
employment due to his service-connected disabilities but 
instead is unemployable due to non-service connected 
disabilities by his own admission.  The Board finds, 
therefore, that remand of the case for referral to the 
Director of the Compensation and Pension Service for 
consideration of an extra-schedular rating is not warranted.  
See Floyd v. Brown, 9 Vet. App. 88 (1996), appeal dismissed 
per curium 9 Vet. App. 253 (1996) (the Board does not have 
jurisdiction to consider entitlement to an extra-schedular 
rating in the first instance).  



In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for degenerative disc 
disease, L5-S1, with bilateral neural foraminal narrowing, 
with fracture at T-12, initially claimed as a back condition, 
is denied.

Entitlement to a total disability rating based on TDIU is 
denied. 





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


